     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 1 of 24 Page ID #:1907



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      POONAM G. KUMAR (Cal. Bar No. 270802)
4     ROGER A. HSIEH (Cal. Bar No. 294195)
      GREGORY D. BERNSTEIN (Cal. Bar No. 299204)
5     Assistant United States Attorneys
      Major Fraud/General Crimes Sections
6          1100 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0719/0600/3183
8          Facsimile: (213) 894-6269
           E-mail:    poonam.kumar@usdoj.gov
9                     roger.hsieh@usdoj.gov
                      gregory.bernstein@usdoj.gov
10

11    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
      UNITED STATES OF AMERICA,                No. CR 19-282-RGK
15
                 Plaintiff,                    GOVERNMENT’S TRIAL MEMORANDUM
16
                       v.                      Trial Date:     August 10, 2021
17                                             Trial Time:     9:00 a.m.
      ZHONGTIAN LIU,                           Location:       Courtroom of the
18       aka “Liu Zhongtian,”                                  Hon. R. Gary
         aka “Chairman,”                                       Klausner
19       aka “Uncle Liu,”
         aka “UL,”
20       aka “Big Boss,”
      CHINA ZHONGWANG HOLDINGS
21       LIMITED,
         aka “ZW,”
22       aka “Mother Ship,”
      ZHAOHUA CHEN,
23       aka “Chen Zhaohua,”
         aka “Uncle Chen,”
24    XIANG CHUN SHAO,
         aka “Johnson Shao,”
25    PERFECTUS ALUMINIUM INC.,
         aka “Perfectus Aluminum
26       Inc.,”
      PERFECTUS ALUMINUM
27       ACQUISITIONS, LLC,
      SCUDERIA DEVELOPMENT, LLC,
28    1001 DOUBLEDAY, LLC,
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 2 of 24 Page ID #:1908



1     VON KARMAN – MAIN STREET, LLC,
         and
2     10681 PRODUCTION AVENUE, LLC,

3                Defendants.

4

5          Plaintiff United States of America, by and through its counsel
6     of record, the Acting United States Attorney for the Central District
7     of California and Assistant United States Attorneys Roger A. Hsieh,
8     Poonam G. Kumar, and Gregory D. Bernstein, hereby files its Trial
9     Memorandum.
10     Dated: August 4, 2021               Respectfully submitted,
11                                         TRACY L. WILKISON
                                           Acting United States Attorney
12
                                           SCOTT M. GARRINGER
13                                         Assistant United States Attorney
                                           Chief, Criminal Division
14

15                                               /s/
                                           ROGER A. HSIEH
16                                         POONAM G. KUMAR
                                           GREGORY D. BERNSTEIN
17                                         Assistant United States Attorneys
18                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
19

20

21

22

23

24

25

26
27

28

                                              2
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 3 of 24 Page ID #:1909



1                                   TABLE OF CONTENTS

2     DESCRIPTION                                                                 PAGE

3     TABLE OF AUTHORITIES...............................................ii

4     MEMORANDUM OF POINTS AND AUTHORITIES................................1

5     I.    INTRODUCTION...................................................1

6     II.   STATUS OF THE CASE.............................................1

7     III. STATEMENT OF THE CHARGES.......................................4

8     IV.   STATEMENT OF FACTS.............................................5

9     V.    PROCEDURAL HISTORY.............................................8

10    VI.   ELEMENTS OF THE CHARGES........................................9

11    VII. EVIDENTIARY ISSUES.............................................9

12          A.   Authentication and Foundation.............................9

13          B.   Emails and Other Documents Used in the Regular Course
                 of Business are Admissible Under a Hearsay Exception
14               or as Non-Hearsay Under Rules 803(6), 801(d)(2)(E),
                 and 801(d)(2)(C)-(D).....................................10
15
                 1.    The Evidence is Admissible as Business Records
16                     Under Rule 803(6)...................................12

17               2.    Independently, the Evidence is Admissible as Co-
                       Conspirator Statements Under 801(d)(2)(E)...........13
18
                 3.    Independently, the Evidence is Admissible as
19                     Party Opponent Statements Under Rule 801(d)(2)(C)
                       and (D).............................................15
20
            C.   Summary Charts...........................................16
21
            D.   Summary Witness..........................................17
22
      VIII.      LEGAL ISSUES.............................................18
23
            A.   Defendants’ Request for a Jury Instruction without
24               Basis in Fact or Law.....................................18

25          B.   Defendants’ Equitable Estoppel Defense...................18

26
27

28

                                              i
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 4 of 24 Page ID #:1910



1                                 TABLE OF AUTHORITIES

2     DESCRIPTION                                                                 PAGE

3     FEDERAL CASES

4     Barsky v. United States,
            339 F.2d 180(9th Cir. 1964)..................................16
5
      Bourjaily v. United States,
6          483 U.S. 171 (1987).......................................13, 14

7     Diamond Shamrock Corp. v. Lumbermens Mutual Casualty Co.,
            466 F.2d 722(7th Cir. 1972)..................................18
8
      Tamarin v. Adam Caterers, Inc.,
9           13 F.3d 51(2d Cir. 1993).....................................17

10    United States v. Black,
            767 F.2d 1334(9th Cir.1985)...................................9
11
      United States v. Caswell,
12         825 F.2d 1228(8th Cir. 1989)..................................17

13    United States v. Chu Kong Yin,
            935 F.2d 990(9th Cir. 1991)...................................9
14
      United States v. Crespo de Llano,
15         838 F.2d 1006 (9th Cir. 1988).................................14

16    United States v. Gardner,
            611 F.2d 770(9th Cir. 1980)..............................16, 17
17
      United States v. Lemire,
18         720 F.2d 1327(D.C. Cir.1983)..................................17
19    United States v. Loya,
           807 F.2d 1483 (9th Cir. 1987).................................14
20
      United States v. Meyers,
21         847 F.2d 1408(9th Cir. 1988)..................................16

22    United States v. Poschwatta,
            829 F.2d 1477(9th Cir. 1987).................................16
23
      United States v. Radseck,
24         718 F.2d 233(7th Cir. 1983)...................................16

25    United States v. Schmit,
           881 F.2d 608 (9th Cir. 1989)..................................14
26
      United States v. Shirley,
27          884 F.2d 1130(9th Cir.1989)..................................17

28

                                             ii
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 5 of 24 Page ID #:1911



1                          TABLE OF AUTHORITIES (CONTINUED)

2     DESCRIPTION                                                                 PAGE

3     United States v. Silverman,
            449 F.2d 1341(2d Cir. 1971)..................................16
4
      United States v. Soulard,
5          730 F.2d 1292(9th Cir. 1984)..................................18

6     United States v. Yarbrough,
           852 F.2d 1522 (9th Cir. 1988).................................14
7
      STATUTES
8
      18 U.S.C. § 1343................................................6, 16
9
      18 U.S.C. § 545.........................................6, 16, 17, 18
10

11
      RULES
12
      Fed. R. Crim. P. 7.............................................10, 17
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                            iii
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 6 of 24 Page ID #:1912



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           On May 7, 2019, a grand jury returned a 53-page indictment.               The

4     same day the indictment was returned, the government filed a complex

5     case notice and estimated that its case-in-chief would require 15

6     trial days.    (Dkt. 20.)    The indictment charges defendants with a

7     wide-ranging conspiracy to defraud the United States and with a

8     conspiracy to commit: (1) wire fraud regarding defendants’ scheme to

9     fraudulently inflate the value of defendant China Zhongwang Holdings’

10    (“CZW”) stock, by among other things, falsely inflating CZW’s sales

11    revenue, volume of exports to the U.S., and overall financial

12    position; (2) customs fraud regarding defendants’ evasion of $1.8

13    billion in anti-dumping and countervailing duties (AD/CVD) owed to

14    U.S. Customs Border & Protection (“CBP”) and the U.S. Treasury when

15    defendants imported 2.2 million aluminum extrusions in the shape of

16    pallets into the U.S.; and (3) international promotional money

17    laundering regarding defendants’ movement of hundreds of millions of

18    dollars through accounts in the U.S. to promote the investor fraud
19    and evasion of AD/CVD duties.       (Dkt. 1.)    The indictment also charges

20    substantive violations of wire fraud, customs fraud, and

21    international promotional money launder and includes two forfeiture

22    allegations.    (Id.)

23    II.   STATUS OF THE CASE

24          1.   Jury trial is set for August 10, 2021, against the six

25    Perfectus and Warehouse defendants.1        The remaining four defendants –

26
27          1The U.S.-based defendant companies scheduled for trial are
      Perfectus Aluminium, Inc. (“Perfectus”), Perfectus Aluminum
28    Acquisitions LLC (“Perfectus Acquisitions”, collectively with
                                              (footnote cont’d on next page)
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 7 of 24 Page ID #:1913



1     - Zhongtian Liu, CZW, Zhaohua Chen, and Xiang Chun “Johnson” Shao --

2     have failed to make an initial appearance in this case.           On August 4,

3     2021, six days before trial, the Perfectus and Warehouse defendants

4     filed an ex parte application to continue the trial date by nearly

5     four months.    (Dkt. 223.)    The government opposed the motion.        (Dkt.

6     225.)   The government endeavors to present its case-in-chief within

7     the original estimate of 15 trial days, but this time could vary

8     based various factors, including whether defendants stipulate to

9     certain undisputed facts, whether the government is required to call

10    multiple custodians of record as witnesses to authenticate business

11    records for which the government has already provided Rule 902(11)

12    certifications, and the Court’s rulings on motions in limine.

13         2.    The government anticipates calling approximately 40-50

14    witnesses in its case-in-chief.       This includes current and former

15    employees of companies that defendants controlled, expert witnesses,

16    current and former law enforcement personnel, and other witnesses

17    with information relevant to the case.        On August 2, 2021, the

18    government provided defense counsel with a preliminary witness list.
19    The government understands that the Perfectus and Warehouse

20    defendants intend to call defense witnesses, including three expert

21    witnesses, economist Brian Becker, retired professor Marshall White,

22    and Professor Denis Simon.2

23
      Perfectus the “Perfectus defendants”), Scuderia Development LLC
24    (“Scuderia”), 1001 Doubleday LLC (“Doubleday”), Von Karman-Main
      Street LLC (“Main Street”), and 10681 Production Avenue LLC
25    (“Production Avenue”, collectively with Scuderia, Doubleday, and Main
      Street, the “Warehouse defendants”).
26
           2 The government received defendants’ expert notice of Brian

27    Becker on July 19, 2021. On July 27, 2021, the government requested
      discovery from defense regarding Brian Becker, including the bases
28    and reasons for his opinion under Rule 16(b)(1)(C) and the bases for
                                              (footnote cont’d on next page)
                                         2
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 8 of 24 Page ID #:1914



1          3.    The government will call custodians of records as witnesses

2     if certain self-authenticating exhibits are not admitted pursuant to

3     Rule 902(11).    (See Dkt. 217, Government’s Motion in Limine to Admit

4     Self-Authenticating Business Records.)        On August 2, 2021, the

5     government provided defense counsel with a preliminary exhibit list

6     for their convenience and in order to determine whether defendants

7     would be willing to stipulate to the admission of certain evidence.

8          4.    The parties filed various pre-trial motions, including:

9                a.    7/11/21: Government’s Motion in Limine No. 1 to

10    Preclude Argument Related to Harm AD/CVD Orders Were Intended to

11    Address (Dkt. 192);

12               b.    7/12/21: Government’s Motion in Limine No. 2 to

13    Exclude Arguments that Pallets Fell Outside the Scope of the 2011

14    AD/CVD Orders and Request for a Jury Instruction Consistent with

15    Binding Authority (Dkt. 194);

16               c.    7/12/21: Government’s Motion in Limine No. 3 to Admit

17    Pre-Trial Self-Authenticating Foreign Records (Dkt. 195);

18               d.    7/13/21: Government’s Motion in Limine No. 4 to Admit
19    Pre-Trial Certified Copies of Defendants’ Statements (Dkt. 196);

20               e.    7/19/21: Defendants’ Cross-Motion in Limine to Exclude

21    Evidence Regarding Scope Ruling (Dkt. 209);

22               f.    7/29/21: Government’s Motion in Limine to Admit Pre-

23    Trial Self-Authenticating Business Records (Dkt. 217);

24

25    the methodology for his analysis under Rule 16 so that the government
      can determine whether his testimony is proper under Rules 702 and
26    703. To date, the government has not received the requested
      discovery from defendants. The government reserves its rights to
27    move to exclude portions of Brian Becker’s testimony. The government
      received defendants’ expert notice of Professor Denis Simon on August
28    1, 2021. The government continues to evaluate this disclosure and
      reserves its right as to Professor Simon’s testimony.
                                        3
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 9 of 24 Page ID #:1915



1                g.    7/30/21: Defendants’ Motion in Limine No. 1 to Exclude

2     Hearsay, Irrelevant, and Unduly Prejudicial Materials (Dkt. 218); and

3                h.    7/30/21: Defendants’ Motion in Limine No. 2 to Exclude

4     Government’s Proffered Rule 404(b) Evidence (Dkt. 219).

5                i.    8/2/21: Government’s Request for Judicial Notice of

6     Average Annual Currency Conversion Rates and China Zhongwang’s Daily

7     Stock Price (Dkt. 221).

8          5.    Trial by jury has not been waived.

9     III. STATEMENT OF THE CHARGES

10         Count One alleges defendants violated 18 U.S.C. § 371, in two

11    ways, by conspiring: (1) to defraud the U.S., specifically CBP; and

12    (2) to commit offenses against the U.S., namely, wire fraud, in

13    violation of 18 U.S.C. § 1343; passing false and fraudulent papers

14    through a customshouse, in violation of 18 U.S.C. § 545; and

15    international promotional money laundering, in violation of 18 U.S.C.

16    § 1956(a)(2)(A).

17         Counts Two through Ten allege defendants committed a wire fraud

18    scheme to defraud investors in defendant CZW’s stock in violation of
19    18 U.S.C. § 1343 and aided and abetted each other in violation of 18

20    U.S.C. § 2(a).

21         Counts Eleven through Seventeen allege defendants committed

22    customs fraud by evading payment of $1.8 billion in AD/CVD duties

23    owed to CBP and the U.S. Treasury through the submission of false

24    Forms 7501 to CBP in violation of 18 U.S.C. § 545 and aided and

25    abetted each other in violation of 18 U.S.C. § 2(a).

26         Counts Eighteen through Twenty-Four allege the Perfectus
27    defendants committed international promotional money launder by

28    moving hundreds of millions of dollars through accounts in the U.S.

                                              4
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 10 of 24 Page ID #:1916



1     to promote the investor fraud and evasion of AD/CVD duties in

2     violation of 18 U.S.C. § 1956(a)(2)(A) and aided and abetted each

3     other in violation of 18 U.S.C. § 2.

4           The Perfectus defendants are charged in all Twenty-Four Counts.

5     The Warehouse defendants are charged in all counts except for the

6     international promotional laundering counts charged in Counts

7     Eighteen through Twenty-Four.

8     IV.   STATEMENT OF FACTS

9           Defendants, including the Perfectus and Warehouse defendants,

10    executed a wide-ranging and complex conspiracy to defraud investors

11    in a publicly-listed company, evade over $1.8 billion in AD/CVD

12    duties owed to the U.S. Treasury and CBP, and move hundreds of

13    millions of dollars through accounts in the U.S. to promote the

14    investor fraud and evasion of AD/CVD duties.

15          Defendant Zhongtian Liu (“defendant Liu”), who was the Chairman

16    of defendant CZW, an aluminum extrusion company publicly listed on

17    the Hong Kong Stock Exchange, was the mastermind of the scheme.             In

18    May 2009, defendant CZW became publicly listed on the Hong Kong Stock
19    Exchange following one of that year’s largest Initial Public

20    Offerings.    (Id. ¶¶ 5, 34 (Overt Act (“OA”) 11).)         As a result of the

21    IPO, defendant CZW raised $1.26 billion.         (Id. ¶ 5.)    The scheme to

22    fraudulently inflate the value of defendant CZW began before

23    defendant CZW was publicly-listed when, in advance of the IPO,

24    defendants Liu, CZW, and Chen caused $200 million to be wired to a

25    bank account in the U.S. controlled by a co-conspirator in 2008.

26    (Id. ¶¶ 33(a)(i)(I), 33(c), 34 (OAs 1, 3-6, 10).)           At defendant Liu’s
27    direction, these funds were then wired back to defendant CZW as a

28    purported “loan” from Scuderia.        (Id.)   In defendant CZW’s IPO

                                              5
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 11 of 24 Page ID #:1917



1     prospectus, defendants Liu and CZW misrepresented this transaction as

2     a real loan from an independent third party, failing to disclose that

3     the “loan” originated with defendant Liu and that defendants Liu and

4     CZW did not intend to repay it.

5            After the completion of the IPO, defendants Liu and CZW began

6     reporting tremendous growth of defendant CZW’s aluminum sales to the

7     U.S.       For instance, through annual reports, defendants Liu and CZW

8     told investors that defendant CZW’s revenue from the U.S. accounted

9     for 40.8% and 29.1% of the company’s overall revenue in 2009 and

10    2010, respectively, up from only 1.8% in 2008.          (Id. ¶ 34 (OAs 14,

11    23).)       Defendants Liu and CZW represented that this revenue was

12    derived from true arms-length transactions when, in fact, defendants

13    Liu and CZW had directed entities under their control, including the

14    Perfectus defendants3 in CDCA, to “purchase” the aluminum and had

15    provided the funds to purchase the aluminum.          (Id. ¶¶ 11,

16    33(a)(i)(II)-(III), 33(d)-(g).)        To create the appearance that

17    defendant CZW’s aluminum sales to the U.S. were legitimate

18    transactions, defendant Liu used the Warehouse defendants to purchase
19    warehouses in CDCA to stockpile the aluminum.          (Id. ¶¶ 19-22,

20    33(a)(i)(III), 33(j), 33(x), 34 (OAs 7, 9, 12, and 78).)

21           When in 2011, the Department of Commerce (“DOC”) imposed AD/CVD

22    duties of approximately 400% on imports of aluminum extrusions from

23    certain Chinese aluminum manufacturers, including defendant CZW,

24    defendants had to find another way to “sell” aluminum to the

25

26           Prior to the creation of Perfectus, there were seven
             3
      “Perfectus predecessor entities” in CDCA that imported aluminum from
27    defendant CZW. (Ind. ¶¶ 11-12.) These “Perfectus predecessor
      entities” merged into the Perfectus defendants in late 2014. (Id.
28    ¶¶ 16-18.) Herein, the Perfectus defendants refers to the defendant-
      entities as well as the Perfectus predecessor entities.
                                         6
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 12 of 24 Page ID #:1918



1     Perfectus defendants without having to pay the AD/CVD duties.             (Id.

2     ¶¶ 26-28.)    So, they agreed to smuggle extrusions into the U.S. by

3     disguising the extrusions as pallets.         (Id. ¶¶ 33(a)(ii)-(iii),

4     33(x)-(cc), 34.)     Defendants then conspired to lie to CBP and

5     describe these “pallets” upon importation as finished products, when,

6     in fact, defendants knew they were not finished products, there was

7     no market or customers for the “pallets,” and defendants intended to

8     melt the pallets at facilities owned by defendants Liu and CZW in New

9     Jersey and California.      (Id. ¶¶ 33(aa)-(cc), 34 (OAs 35, 36).)

10          To further the wire and customs fraud schemes, defendants Liu

11    and CZW caused defendant CZW’s annual reports to falsely claim there

12    was an increasing demand for the pallets in the U.S., when, in fact,

13    there were no customers.      (Id. ¶ 33(h).)     Lacking legitimate buyers,

14    defendants Liu and CZW directed the Perfectus defendants to purchase

15    the pallets, which were ultimately stored at the warehouses owned by

16    the Warehouse defendants as well as at defendant Liu’s New Jersey

17    facility.    (Id. ¶¶ 33(a)(i)(III), 33(j), 33(r)(ii), 33(s).)             To keep

18    the wire scheme going, the aluminum was concealed in over 2 million
19    square feet of warehouse space in Southern California owned by the

20    Warehouse defendants as well as at defendant Liu’s New Jersey

21    facility.    (Id. ¶¶ 33(a)(i)(III), 33(j), 33(r)(ii), 33(s).)

22          Since the Perfectus defendants were not selling the pallets to

23    customers, they did not have the funds to pay for the pallets.             So,

24    defendants Liu, CZW, and Chen used Hong Kong shell companies to wire

25    hundreds of millions of dollars into bank accounts held by the

26    Perfectus defendants in CDCA, which then returned the money to
27    defendant CZW in the form of payments for the aluminum.            (Id.

28    ¶¶ 33(a)(iii), 33(k)-(p), 34 (OAs 54, 56, and 58-87, among others).)

                                              7
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 13 of 24 Page ID #:1919



1     V.    PROCEDURAL HISTORY

2           On July 31, 2019, the government unsealed the 24-count

3     indictment, and the government subsequently served summonses for an

4     August 26, 2019, initial appearance date on defendants.            (See Dkt. 52

5     at 5-6.)    Prior to this initial appearance date, counsel for the

6     Perfectus defendants acknowledged the summons date, but notified the

7     government that he “was not authorized to enter an appearance or

8     attend the initial appearance.”        (Id.)    Thereafter, the Perfectus and

9     Warehouse defendants disregarded the summonses issued by the Court

10    while actively litigating related civil forfeiture matters before the

11    Honorable Dolly M. Gee.4

12          As a result, this Court found the Perfectus and Warehouse

13    defendants in contempt and issued a total judgment of approximately

14    $5.8 million against them.       (Dkts. 59, 64, 74-80, 151-52.)       In April

15    2021, after Judge Gee granted the government’s request to strike

16    defendants’ civil forfeiture claims based on their refusal to appear

17    in the criminal case, the Perfectus and Warehouse defendants appeared

18    nearly eight months after their court-ordered initial appearance
19    date.   (Dkts. 127-32, 149 at 2-3.)         To date, defendant CZW has failed

20    to appear and sanctions continue to accrue against it.           (Dkt. 177.)

21    Defendants Liu, Chen, and Shao also have not appeared.

22

23
           4    In 2017, the government brought civil forfeiture complaints
24    against the aluminum products and warehouses used to store aluminum
      products that are at issue in this case (the “Civil Forfeiture
25    Matters”). The defendants moved to dismiss the complaints. (See 17-
      CV-1592-DMG, Dkt. 14; 17-CV-1872-DMG, Dkt. 14; 17-CV-1873-DMG, Dkt.
26    14; 17-CV-1875-DMG, Dkt. 13.) Last year, the four non-Perfectus
      entities retained Stephen Larson and Hilary Potashner to represent
27    them in the Civil Forfeiture Matters. (See 17-CV-1592-DMG, Dkts. 46,
      48; 17-CV-1872-DMG, Dkts. 54, 55; 17-CV-1873-DMG, Dkts. 46, 47; 17-
28    CV-1875-DMG, Dkts. 45-46.)

                                              8
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 14 of 24 Page ID #:1920



1           On June 14, 2021, the Perfectus and Warehouse defendants filed a

2     motion to dismiss the indictment (Dkt. 186).          The Court denied

3     defendants’ motion (Dkt. 212).

4     VI.   ELEMENTS OF THE CHARGES

5           The parties have been meeting and conferring on proposed jury

6     instructions and plan to file joint jury instructions, disputed jury

7     instructions, and memoranda of law in support of disputed jury

8     instructions on August 5, 2021.

9     VII. EVIDENTIARY ISSUES

10          A.    Authentication and Foundation

11          Federal Rule of Evidence 901(a) provides that “[t]he requirement

12    of authentication or identification as a condition precedent to

13    admissibility is satisfied by evidence sufficient to support a

14    finding that the matter in question is what its proponent claims.”

15    Under Rule 901(a), evidence should be admitted, despite any

16    challenge, once the government makes a prima facie showing of

17    authenticity or identification so “that a reasonable juror could find

18    in favor of authenticity or identification . . . [because] the
19    probative force of the evidence offered is, ultimately, an issue for

20    the jury.”    United States v. Chu Kong Yin, 935 F.2d 990, 996 (9th

21    Cir. 1991) (citations and internal quotation marks omitted); see also

22    United States v. Black, 767 F.2d 1334, 1342 (9th Cir. 1985).

23          The government need not establish all links in the chain of

24    custody of an item or call all persons who were in a position to come

25    into contact with it.      See Gallego v. United States, 276 F.2d 914,

26    917 (9th Cir. 1960).      Alleged gaps in the chain of custody go to the
27    weight of the evidence rather than to its admissibility.            See United

28    States v. Taylor, 716 F.2d 701, 711 (9th Cir. 1983); see also United

                                              9
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 15 of 24 Page ID #:1921



1     States v. Harrington, 923 F.3d 1371 (9th Cir. 1991).           A duplicate is

2     admissible to the same extent as the original, unless there is a

3     genuine question as to the authenticity of the original or it would

4     be unfair under the circumstances to admit the duplicate in lieu of

5     the original.     See Fed. R. Evid. 1003; United States v. Smith, 893

6     F.2d 1573, 1579 (9th Cir. 1990).

7           Federal Rule of Evidence 902 provides that certain evidence is

8     self-authenticating, including the original or a copy of a domestic

9     business record “as shown by a certification of the custodian or

10    another qualified person[.]”       Fed. R. Evid. 902(11).

11          B.    Emails and Other Documents Used in the Regular Course of

12                Business are Admissible Under a Hearsay Exception or as

13                Non-Hearsay Under Rules 803(6), 801(d)(2)(E), and

14                801(d)(2)(C)-(D)

15          The government plans to introduce into evidence emails and other

16    documents used to facilitate the fraudulent scheme to defraud

17    investors of CZW, the government out of $1.8 billion in AD/CVD

18    duties, and the movement of hundreds of millions of dollars through
19    the U.S. financial system.

20          By way of example, the government highlights some of the

21    categories of documents it intends to admit into evidence and that

22    are reflected on the exhibit list already provided to defendants.

23    These include emails regarding regular business activity, wire

24    transfer records and confirmations, and weekly operation reports.

25          To further the fraudulent scheme, CZW representatives would

26    instruct defendant Johnson Shao to place specific orders for pallets
27    from CZW via email to make the orders appear legitimate.            See Exhibit

28    1.   In Exhibit 1, Yajuan Zhao identified herself as a CZW

                                             10
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 16 of 24 Page ID #:1922



1     representative and emailed defendant Shao and instructed him to place

2     specific orders for aluminum pallets directly with CZW.            Id.   These

3     “orders” were fake because there was no demand for the pallets and

4     CZW provided Perfectus money to pay for the pallets and this incoming

5     money was categorized by Perfectus as “loans.”          To cover up that the

6     orders were fake, Zhao emailed defendant Shao from her personal email

7     address, provided him the exact words to use when placing the order,

8     instructed him to contact “Harriet Lau in Hong Kong,” and cautioned

9     him to “write another email, don’t cc us in the email to Hong Kong or

10    forward this email.”      Id.   The same day, and as instructed by Zhao,

11    defendant Shao composed a new email to harrietlau@zhongwang.com

12    placing an “order” for aluminum pallets using the same language

13    provided by Zhao.     Exhibit 2.

14          In other emails, a representative of CZW would email defendant

15    Shao with the number and value of pallets that would be arriving at

16    Perfectus from various vendors.         Exhibit 3.   Shao would then direct a

17    Perfectus employee to create the purchase orders to match the pallets

18    that were already arriving to make it seem as though Perfectus was
19    ordering the pallets.      Exhibit 4.

20          Once CZW provided Perfectus money to pay for the pallets,

21    Perfectus would wire the money back to CZW within days through shell

22    companies.    These wire transactions facilitated the fraudulent scheme

23    as charged in the indictment were carried out in the normal course of

24    business.    See Exhibit 5.     Perfectus’ weekly operations reports

25    reflected the fraudulent amount of “loans” that defendants received

26    from defendant CZW and the ever-growing amount of inventory of
27    aluminum that Perfectus did not sell.         See Exhibit 6.

28

                                              11
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 17 of 24 Page ID #:1923



1            These emails and other related business records are admissible

2     at trial under a hearsay exception or as non-hearsay under three

3     independent bases: (1) as business records under Rule 803(6); (2) as

4     co-conspirator statements under Rule 801(d)(2)(E); and (3) as

5     statements of a party-opponent or agent under Rules 801(d)(2)(C) and

6     (D).

7                 1.    The Evidence is Admissible as Business Records Under

8                       Rule 803(6)

9            Many of the documents the government seeks to admit are

10    admissible as business records.        Rule 803(6) allows for the admission

11    of business records when they are: (1) made or based on information

12    transmitted by a person with knowledge at or near the time of the

13    transaction; (2) made in the ordinary course of business; and (3)

14    trustworthy, with neither the source of information nor method or

15    circumstances of preparation indicating a lack of trustworthiness.

16    United States v. Catabran, 836 F.2d 453, 457 (9th Cir. 1988); see

17    also Clark v. City of Los Angeles, 650 F.2d 1033, 1036–37 (9th Cir.

18    1981).
19           Although emails do not automatically qualify as business

20    records, courts routinely admit emails that meet the requirements of

21    Rule 803(6) into evidence.       See, e.g., United States v. Lischewski, -

22    -- Fed. Appx. ----, 2021 WL 2826474, at *3 (9th Cir. July 7, 2021)

23    (no abuse of discretion in admitting email as business record under

24    Rule 803(6), court has “wide discretion” to determine whether

25    evidence meet’s Rule 803’s “trustworthiness standard”); Ionian Corp.

26    v. Country Mut. Ins. Co., No. 3:10–cv–0199–ST, 2011 WL 6070442, at
27    *2, *18 (D. Or. Dec. 2, 2011) (admitting emails as business records);

28    Volterra Semiconductor Corp. v. Primarion, Inc., 2011 WL 4079223, at

                                             12
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 18 of 24 Page ID #:1924



1     *7 (N.D.Cal. Sept. 12, 2011) (“[Plaintiff] laid a foundation at trial

2     establishing that the email was admissible under the business record

3     exception to the hearsay rule.”).

4           Documents discussing the placement for orders of pallets between

5     CZW and defendant Shao and related purchase orders, the transfer of

6     funds into and out of bank accounts, and documents reflecting wire

7     transfers and the weekly operations of Perfectus are admissible under

8     Rule 803(6) because they were made at or near the time of the event,

9     by persons with knowledge of the event, during the course and scope

10    of a regular business activity (placing orders for aluminum

11    products), via a means of a communication (email) that the government

12    will establish was regularly used during the ordering process.

13    Nothing in these emails indicate a lack of trustworthiness, either

14    regarding the source of information or the method or circumstances of

15    preparation.

16                2.    Independently, the Evidence is Admissible as Co-

17                      Conspirator Statements Under 801(d)(2)(E)

18          Many of the exhibits are also independently admissible as co-
19    conspirator statements under Rule 801(d)(2)(E).          Statements by one

20    conspirator during the course of and in furtherance of the conspiracy

21    may be used against another conspirator because such statements are

22    not hearsay.     Fed. R. Evid. 801(d)(2)(E).      Rule 801(d)(2)(E) requires

23    a foundation that: (1) the statement was made during the life of the

24    conspiracy; (2) it was made in furtherance of the conspiracy; and (3)

25    there is, including the coconspirator’s statement itself, sufficient

26    proof of the existence of the conspiracy and of the defendant's
27    connection to it.     Bourjaily v. United States, 483 U.S. 171, 173, 181

28    (1987).

                                             13
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 19 of 24 Page ID #:1925



1           The government need only show by a preponderance of the evidence

2     that a statement is a co-conspirator statement in order for the

3     statement to be admissible under Rule 801(d)(2)(E).           Bourjaily, 483

4     U.S. at 176; United States v. Crespo de Llano, 838 F.2d 1006, 1017

5     (9th Cir. 1988).     “Once a conspiracy is shown, the [government] need

6     only present slight evidence connecting the defendant to the

7     conspiracy.”    Crespo de Llano, 838 F.2d at 1017.        The trial court can

8     allow the government to introduce co-conspirator statements before

9     establishing the conspiracy and the defendant's connection to it.

10    United States v. Loya, 807 F.2d 1483, 1490 (9th Cir. 1987).

11          To be admissible under Fed. R. Evid. 801(d)(2)(E) as a statement

12    made by a co-conspirator in furtherance of the conspiracy, a

13    statement “must further the common objectives of the conspiracy or

14    set in motion transactions that are an integral part of the

15    conspiracy.”    United States v. Yarbrough, 852 F.2d 1522, 1535 (9th

16    Cir. 1988).    The courts have interpreted the “in furtherance of”

17    requirement broadly.      See id. at 1535-36.     Statements made with the

18    intent of furthering the conspiracy are admissible whether or not
19    they actually result in any benefit to the conspiracy.           Thus, co-

20    conspirator statements need not be made to a member of the conspiracy

21    to be admissible under Rule 801(d)(2)(E).         United States v. Schmit,

22    881 F.2d 608, 612 (9th Cir. 1989).

23          Here, (1) defendant Shao communicated with representatives

24    during the course of the conspiracy via email to coordinate the

25    “purchase” of pallets by companies controlled by defendant Liu from

26    defendant CZW; (2) Perfectus returned money to CZW through wire
27    transfers; and (3) Perfectus documented the amount of “loans” it

28    received from CZW and its inventory in weekly operation reports.

                                             14
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 20 of 24 Page ID #:1926



1     These communications furthered the common objectives of the

2     conspiracy as alleged in the indictment to defraud investors and

3     evade AD/CVD duties.      Thus, these communications are independently

4     admissible as co-conspirator statements under Rule 801(d)(2)(E).

5                 3.    Independently, the Evidence is Admissible as Party

6                       Opponent Statements Under Rule 801(d)(2)(C) and (D)

7           Finally, the emails between defendant Shao and representatives,

8     wire transfer records, and weekly operation reports of CZW are

9     independently admissible under Rule 801(d)(2)(C) and (D) as party-

10    opponent admissions.      As the government noted in prior briefing, the

11    definition of a party opponent does not require the person making the

12    statement be the “owner.”       To the contrary, the rules require only

13    that it be “made by a person whom the party authorized to make a

14    statement on the subject” or “was made by the party’s agent or

15    employee on a matter within the scope of that relationship and while

16    it existed.”     Fed. R. Evid. 801(d)(2)(C) and (D).        Those requirements

17    are satisfied here.      Defendant Shao was authorized to place order for

18    aluminum from CZW as CEO of Perfectus and the Perfectus Predecessor
19    Entities.    In turn CZW could fulfill those orders and provide

20    direction on how defendant Shao should place those orders.            Thus, the

21    emails are admissible.      See, e.g., Metro-Goldwyn-Mayer Studios, Inc.

22    v. Grokster, Ltd., 454 F. Supp. 2d 966, 973-74 (C.D. Cal. 2006)

23    (admitting emails between corporate officers and employees as well as

24    emails from an independent contractor of defendant under Rule

25    801(d)(2)(D)).     Further, defendant Shao was authorized to send wires

26    from Perfectus to CZW, and employees at Perfectus were authorized to
27    create weekly operation reports and those documents are admissible

28    under Rule 801(d)(2)(C) and (D).

                                             15
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 21 of 24 Page ID #:1927



1           C.    Summary Charts

2           A chart or summary may be admitted as evidence where the

3     underlying documents are voluminous, admissible, and available for

4     inspection.    See United States v. Meyers, 847 F.2d 1408, 1411-12 (9th

5     Cir. 1988).    While the underlying documents must be admissible, they

6     need not be admitted.      See Id. at 1412.     Summary charts need not

7     contain the defendant's version of the evidence and may be given to

8     the jury while a government witness testifies concerning them.             See

9     United States v. Radseck, 718 F.2d 233, 239 (7th Cir. 1983); Barsky

10    v. United States, 339 F.2d 180, 181 (9th Cir. 1964).

11          Summary exhibits, such as those the government wishes to

12    introduce into evidence, have long been recognized as an appropriate

13    means of clarifying a complicated or document-intensive case for the

14    jury.    See United States v. Silverman, 449 F.2d 1341, 1346 (2d Cir.

15    1971).     Federal Rule of Evidence 611(a) permits a court to “exercise

16    reasonable control over the mode and order of interrogating witnesses

17    and presenting evidence so as to (1) make the interrogation and

18    presentation effective for ascertainment of the truth, (2) avoid
19    needless consumption of time, and (3) protect witnesses from

20    harassment or undue embarrassment.”         United States v. Poschwatta, 829

21    F.2d 1477, 1481 (9th Cir. 1987); United States v. Gardner, 611 F.2d

22    770, 776 (9th Cir. 1980).

23          Under Federal Rules of Evidence 1006 and 611(a), courts

24    routinely admit into evidence summary charts that organize other

25    evidence and aid the jury’s understanding, as long as the underlying

26    evidence is admissible, has been made available to the adverse party,
27    and a witness with knowledge of the preparation of the chart or

28    summary is available for cross-examination.          See United States v.

                                             16
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 22 of 24 Page ID #:1928



1     Gardner, 611 F.2d 770, 776 (9th Cir. 1980); Tamarin v. Adam Caterers,

2     Inc., 13 F.3d 51, 53 (2d Cir. 1993); United States v. Caswell, 825

3     F.2d 1228, 1235-36 (8th Cir. 1989).

4           This case involves a large number of documents, in particular,

5     financial records, customs records, tax records, other business

6     records.    To assist in the jury’s understanding of the case, the

7     government intends to present charts and summaries of those

8     materials.     The summary exhibits the government intends to present

9     satisfy all of the foregoing requirements.         The pertinent evidence is

10    admissible.     The summarized evidence has been provided to the

11    defense.     The summary witnesses will be available for cross-

12    examination.     Moreover, the summary exhibits will serve to organize

13    and clarify the government’s presentation and assist the jury’s

14    understanding of the case.       The use and admission of summary exhibits

15    at trial is thus appropriate.       Fed. R. Evid. 611(a); Gardner, 611

16    F.2d at 776.

17          D.    Summary Witness

18          A summary witness may properly testify about, and use a chart to
19    summarize, evidence that has already been admitted.           The court and

20    jury are entitled to have a witness “organize and evaluate evidence

21    which is factually complex and fragmentally revealed.”           United States

22    v. Shirley, 884 F.2d 1130, 1133-34 (9th Cir. 1989) (agent’s testimony

23    regarding her review of various telephone records, rental receipts,

24    and other previously offered testimony held to be proper summary

25    evidence, as it helped jury organize and evaluate evidence; summary

26    charts properly admitted); United States v. Lemire, 720 F.2d 1327,
27    1348 (D.C. Cir. 1983).

28

                                             17
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 23 of 24 Page ID #:1929



1           A summary witness may rely on the analysis of others where the

2     summary witness has sufficient experience to judge another person's

3     work and incorporate as his or her own the fact of its expertise.

4     The use of other persons in the preparation of summary evidence goes

5     to its weight, not its admissibility.         See United States v. Soulard,

6     730 F.2d 1292, 1299 (9th Cir. 1984); Diamond Shamrock Corp. v.

7     Lumbermens Mutual Casualty Co., 466 F.2d 722, 727 (7th Cir. 1972)

8     (“It is not necessary . . . that every person who assisted in the

9     preparation of the original records or the summaries be brought to

10    the witness stand.”).

11    VIII. LEGAL ISSUES

12          A.    Defendants’ Request for a Jury Instruction without Basis in

13                Fact or Law

14          As noted above, the parties plan to file joint jury

15    instructions, disputed jury instructions, and memoranda of law in

16    support of disputed jury instructions.         Defendants propose a jury

17    instruction regarding purported “untimely disclosure of exculpatory

18    or impeachment evidence.”       This proposed instruction has no basis in
19    fact (see, e,g, Government’s Opposition to Defendants’ Ex Parte

20    Application to Continue Trial) or law as the government will explain

21    in its memorandum of law in support of disputed jury instructions.

22    On August 4, 2021, the government inquired whether defendants intend

23    to mention such a purported failure in their opening statement.             At

24    the timing of this filing, defendants have not responded to the

25    government’s inquiry.

26          B.    Defendants’ Equitable Estoppel Defense
27          On July 21, 2021, the Perfectus and Warehouse defendants

28    provided notice to the government of its intent to raise an

                                             18
     Case 2:19-cr-00282-RGK Document 228 Filed 08/04/21 Page 24 of 24 Page ID #:1930



1     entrapment by estoppel defense “in an abundance of caution” under

2     Federal Rule of Criminal Procedure 12.3 (Dkt. 211).           On July 30,

3     2021, the government objected to defendants’ notice as deficient

4     because it failed to identify the “agency member on whose behalf the

5     defendant claims to have acted” as required under Rule 12.3(a)(2)(B)

6     and the notice was untimely under Rule 12.3(a)(3) which requires a

7     government response “no later than 21 days before trial” which was

8     impossible with an August 10, 2021, trial date.          See also United

9     States v. Theunick, 651 F.3d 578, (6th Cir. 2011) (Rule 12.3 notice

10    for entrapment by estoppel defense deficient because defendant

11    “failed to specify in the notice the official he claims to have

12    relied upon”); United States v. Jackson, 1998 WL 149586, at *3-4

13    (N.D. Ill. Mar. 24, 1998) (distinguishing between public authority

14    and entrapment by estoppel defenses, noting that Rule 12.3 applies to

15    entrapment by estoppel).

16          Even if defendants notice was sufficient and timely, the

17    government anticipates that defendants will not be able to meet the

18    elements of this defense at trial because it requires the following:
19    that (1) an “authorized government official” who was empowered to

20    render the claimed erroneous advice; (2) “who has been made aware of

21    all the relevant historical facts,” (3) affirmatively told defendants

22    the proscribed conduct was permissible; (4) defendants relied on the

23    false information; and (5) defendants’ reliance was reasonable.

24    United States v. Batterjee, 3651 F.3d 1210 (9th Cir. 2004) (citations

25    and certain quotations omitted).        The government reserves all of its

26    rights as to this defense.
27

28

                                             19
